Citation Nr: 1508516	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C.A. Chapter 31 after declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).  In January 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  


FINDINGS OF FACT

1.  The Veteran was deemed to be rehabilitated in October 2012 after securing employment as a Hospital Service Officer with Disabled American Veterans (DAV).

2.  The record does not indicate any worsening of the Veteran's service-connected disability that would preclude him from performing the occupation for which he was previously found rehabilitated.

3.  The record does not indicate that the rehabilitation services given to the Veteran are now inadequate to make him employable in the occupation for which he pursued rehabilitation.

4.  The record does not indicate that the Veteran, because of technological change occurring after the declaration of rehabilitation to the point of employability, is no longer able to perform the duties of or secure employment in the trained-for occupation or related occupation.



CONCLUSION OF LAW

The criteria for additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31 after declaration of rehabilitation have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. § 21.284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  The United States Court of Appeals for Veterans Claims has held that those notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here.  Barger v. Principi, 16 Vet. App. 132 (2002).  For VR&E benefits, 38 C.F.R. § 21.420(a) (2013) provides that VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31, and 38 C.F.R. § 21.32 (2014) provides additional notice provisions.

In the October 2012 administrative decision, the Veteran was notified that he had been determined to be rehabilitated.  The October 2012 letter informed the Veteran how the decision was made, how the decision could affect his VA benefits, how he could apply for additional VR&E benefits, and what he could do if he disagreed with the decision.  

The Board also finds that the duty to assist has been satisfied in this case.  The Veteran's VR&E folder, which contains all information and evidence necessary to adjudicate this appeal, has been obtained.  Also, in January 2014, the Veteran was provided with a Board hearing, at which he was provided the opportunity to further the contentions and provide additional evidence on the issue on appeal.

Neither the Veteran nor representative has identified any outstanding evidence which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284 (2014).  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met:  (1) the Veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a) (2014).

The Veteran is presently only service connected for tinea versicolor, rated 10 percent disabling.  However, his VR&E counselor found that he had a serious employment handicap, which made him eligible for the VR&E program.  As a result, a rehabilitation plan was created in January 2011, with a stated program goal of obtaining and maintaining entry level employment with the occupational goal of a supply technician.  The Veteran was placed in a non-paid work experience program with a VA Medical Center in a position as a distribution supply technician, but quit that position after only three weeks.  The Veteran's VR&E counselor continued to attempt to assist the Veteran with his employment goals, without much success, and in June 2012 letter the Veteran was informed that his VR&E program was interrupted due to his failure to pursue the program.  Later in June 2012, the Veteran met with his VR&E counselor, informing him that he had been offered a job by DAV as a Hospital Services Coordinator Assistant Service Officer.  

In July 2012, after confirmation from DAV that the Veteran had been offered a job, an employment plan was created with the program goal of acquiring and maintaining entry-level employment with the occupational goal of a transportation service clerk and an objective of securing employment with DAV.  In a statement signed on July 31, 2012, the Veteran verified that he had been hired by DAV as a Hospital Service Officer, was being paid $1500.00 per month, and was receiving medical benefits, life insurance, vacation pay, and participation in a retirement program.  Through the VR&E program, the Veteran was supplied with a laptop, a printer and ink, Microsoft software, a Bluetooth headset, and a GPS system.  In August 2012, the Veteran had a 30 day employment review with his VR&E counselor, where he reported that his employment with DAV was going well and an employment assistance allowance payment was authorized.  A 60 day employment review was conducted in October 2012 and the second and final employment assistance allowance payment was authorized.  As the Veteran had successfully maintained employment for 60 days, he was determined to be rehabilitated and as a result, his VR&E benefits were terminated.  The Veteran was notified of that decision in an October 2012 letter.  

The Veteran has contended that he had not successfully completed his training and his objectives and maintained that he should be permitted to continue VR&E benefits until he is hired at a VA Medical Center.  Additionally, at the January 2014 Board hearing, the Veteran reported that the job he took with DAV while in the VR&E program was not a paid position, but was volunteer only.  The Board notes that evidence is inconsistent with the contemporaneous evidence in the record from the time the Veteran was hired by DAV.  Specifically, the Veteran's own statement verifying that he was being paid $1500.00 per month and receiving various benefits.  That argument is therefore not compelling and the inconsistencies with the January 2014 testimony and the earlier evidence of record weigh strongly against the Veteran's credibility.  

Moreover, the Veteran reported at the January 2014 hearing that he had obtained another job at the VAMC, but that he also still worked for DAV.  The Veteran argued that in his current position at the VAMC, he will be unable to advance due to his education level.  However, there is no portion of the VR&E law or regulation that provides for training or education for career advancement.  Further, the Veteran's stated rehabilitation goal of acquiring and maintaining entry-level employment has been met.  Thus, the record does not show that the rehabilitation services given to the Veteran were inadequate to make him employable.

The Board finds that the Veteran was rehabilitated as he is employed in the occupation for which a program of service was provided or a closely related occupation for 60 or more days.  38 C.F.R. § 21.283 (2014).

The record does not indicate any worsening of the Veteran's service-connected disability that would preclude him from performing the occupation for which he was previously found rehabilitated.  The record does not indicate that the rehabilitation services given to the Veteran are now inadequate to make him employable in the occupation for which he pursued rehabilitation.  The record does not indicate that the Veteran, because of technological change occurring after the declaration of rehabilitation to the point of employability, is no longer able to perform the duties of or secure employment in the trained-for occupation or related occupation.  In fact, the evidence of record indicates that the Veteran continues in the employment for which he was declared rehabilitated without problem.  To the extent he claims a problem, it is with opportunity for advancement, rather than with performing or maintaining that employment.

Accordingly, the Board finds no basis upon which to allow additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31 after declaration of rehabilitation.  Therefore the claim is denied.


ORDER

Entitlement to additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31 after declaration of rehabilitation is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


